DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,309,367 B2 (You et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the instant application are encompassed by the claims 1-16 of the patent.

Instant application (claims 1 and 19)
U.S. Patent 11,309,367 (claims 1 and 2)
a display device comprising:
a display device comprising:
a display panel including a base substrate having a display region and a hole region included in the display region; and

a display panel including a base substrate having a display region and a hole region included in the display region;
a touch sensor including a light blocking member disposed on the display panel, a first sensing insulating layer disposed on the light blocking member, a sensing electrode layer disposed on the first sensing insulating layer, and a second sensing insulating layer disposed on the sensing electrode layer;

a touch sensor including a light blocking member disposed on the display panel, a first sensing insulating layer covering the light blocking member, a sensing electrode layer disposed on the first sensing insulating layer, and a second sensing insulating layer covering the sensing electrode layer;
wherein at least one of the first sensing insulating layer and the second sensing insulating layer exposes at least a portion of the hole region, and

wherein at least one of the first sensing insulating layer and the second sensing insulating layer exposes at least a portion of the hole region,
wherein the hole region includes a first region through which light is transmitted and a second region which surrounds a periphery of the first region and blocks light.

wherein the hole region includes a first region through which light is transmitted and a second region which surrounds a periphery of the first region and blocks light.



Regarding claim 2, see claim 1 of the patent.
Regarding claims 3 and 21, see claim 4 of the patent.
Regarding claim 4, see claim 5 of the patent.
Regarding claims 5 and 22, see claim 6 of the patent.
Regarding claim 6, see claim 7 of the patent.
Regarding claim 7, see claim 8 of the patent.
Regarding claims 8 and 23, see claim 9 of the patent.
Regarding claim 9, see claim 9 of the patent.
Regarding claim 10, see claim 9 of the patent.
Regarding claim 11, see claim 10 of the patent.
Regarding claims 12 and 18, see claim 11 of the patent.
Regarding claim 13, see claim 12 of the patent.
Regarding claim 14, see claim 13 of the patent.
Regarding claim 15, see claim 14 of the patent.
Regarding claim 16, see claim 15 of the patent.
Regarding claim 17, see claim 16 of the patent.
Regarding claim 20, see claim 3 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Nam et al. (US 2019/0393444 A1), cited by Applicant in view of Sung (US 10,541,380 B1).
	Regarding claims 1 and 19, Nam discloses a display device (ED, figs. 1-7C) comprising:
a display panel (DP) including a base substrate (BL, figs. 6A-6C) having a display region (DP-OLED, fig. 7A) and a hole region (TA and BA, fig. 7A) included in the display region (paras. 0091, 0098, 0138-0139); and
a touch sensor (FM, fig. 6B) including a light blocking member (WM-BZ2, figs. 6A-6C) disposed on the display panel, a first sensing insulating layer (IS-IL2, fig. 5D) disposed on the light blocking member, a sensing electrode layer (IS-CL2) disposed on the first sensing insulating layer, and a second sensing insulating layer (IS-IL1) disposed on the sensing electrode layer (paras. 0023, 0095, 0120 and 0138); and
wherein the hole region includes a first region (TA/BZ OP, fig. 6C) through which light is transmitted and a second region (WM-BZ2) which surrounds a periphery of the first region and blocks light (paras. 0144-0148).
Nam does not specifically disclose at least one of the first sensing insulating layer and the second sensing insulating layer exposes at least a portion of the hole region.
In a similar field of endeavor of the display device, Sung discloses at least one of the first sensing insulating layer (401) and the second sensing insulating layer (403) exposes at least a portion of the hole region (OA and NDA1) (col. 13, lines 45-62, figs. 2A and fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the sensing insulating layers as taught by Sung in the system of Nam in order to increase the light transmissive level at the opening area, therefore improve an appearance of the display panel.
Regarding claim 3, Nam discloses the display panel further includes:
a pixel circuit layer (PD-OLED) disposed on the base substrate (BL) (para. 0101);
a light emitting element layer (DP-OLED) disposed on the pixel circuit layer (para. 0102); and
an encapsulation layer (EC, fig. 7B) disposed on the light emitting element layer (para. 0106).
Regarding claim 4, Nam discloses at least a portion of the encapsulation layer (CE) is in the hole region (TA-G) (fig. 7B).
Regarding claim 8, Nam discloses the light blocking member (WM-BZ2, fig. 7B) is disposed on the encapsulation layer (EC) to be in the second region (BA2) without being in the first region (TA-G) (para. 0146).
Regarding claim 9, Nam discloses the light blocking member (WM-BZ2) and the sensing electrode layer (FM-1) are not horizontally adjacent (fig. 6C). 
Regarding claim 10, the combination of Nam and Sung discloses the light blocking member (610, fig. 2C of Sung) does not overlap with the sensing electrode layer (400) (col. 7, lines 33-36 of Sung).
Regarding claim 11, Nam discloses the encapsulation layer comprises transparent  glass or a thin film encapsulation layer (para. 0103). 
Regarding claim 12, the combination of Nam and Sung discloses the sensing electrode layer is in the display region without being in the hole region (col. 13, lines 45-62, figs. 2A and fig. 7 of Sung).
Regarding claim 13, Nam discloses the pixel circuit layer (PDL) and the light emitting element layer (DP-OLED) are in the display region without being in the first region (BA1) (figs. 6C and 7B).
Regarding claim 14, Nam discloses the pixel circuit layer (PDL) includes a buffer layer (BFL), a semiconductor layer (DP-CL) disposed on the buffer layer (fig. 5C, para. 0113), a first insulating layer disposed on the semiconductor layer, a first conductive layer disposed on the first insulating layer, and a second insulating layer disposed on the first conductive layer (fig. 5D), and
wherein at least one of the first insulating layer and the second insulating layer is in the second region (fig. 6C). 
Regarding claim 15, Nam discloses the light emitting element layer includes a first pixel electrode, a pixel defining layer disposed on the first pixel electrode, a light emitting layer disposed on the first pixel electrode exposed by the pixel defining layer, and a second pixel electrode disposed on the light emitting layer (paras. 0113-0114), and
wherein the pixel defining layer (PDL) and the light emitting layer (DP-OLED/PXA) are in the display region without being in the hole region (fig. 7B). 
Regarding claim 16, Nam discloses the display device further comprises a polarizing layer (e.g., polarizer and/or retarder) disposed on the touch sensor, and
wherein the polarizing layer is in the second region without being in the first region (para. 0080 and 0147).
Regarding claim 17, Nam discloses at least one of the first sensing insulating layer and the second sensing insulating layer includes at least one of silicon nitride, silicon oxynitride, silicon oxide, titanium oxide, and aluminum oxide (para. 0124).
Regarding claim 18, Nam discloses the sensing electrode layer is not in the hole region (OA and NDA1) (col. 13, lines 45-62, figs. 2A and fig. 7).
Regarding claim 21, Nam discloses the display panel further includes:
a pixel circuit layer (PD-OLED) disposed on the base substrate (BL) (para. 0101);
a light emitting element layer (OLED) disposed on the pixel circuit layer (para. 0102); and
an encapsulation layer (EC, fig. 7B) disposed on the light emitting element layer,
wherein at least a portion of the encapsulation layer is in the hole region (TA-G, fig. 7B) (para. 0106).
Claims 5-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Nam et al. (US 2019/0393444 A1), cited by Applicant in view of Sung and further in view of Lee et al. (“Lee”) (US 2016/0285043 A1).
Regarding claims 5 and 22, the combination of Nam and Sung does not specifically disclose the encapsulation layer has a surface comprising a groove in the hole region.
In a similar field of endeavor of display device, Lee disclose an encapsulation layer (300, fig. 4) has a surface comprising a groove (GV) in the hole region (paras. 0058-0059).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the groove as taught by Lee in the system of Nam and Sung in order to enhance the light transmitted strength of the thinned region
Regarding claim 6, the combination of Nam, Sung and Lee discloses at least a portion of the groove is in the first region (paras. 0058-0059 of Lee).
Regarding claim 7, the combination of Nam, Sung and Lee discloses at least one of the first sensing insulating layer and the second sensing insulating layer overlaps at least a portion of the groove (paras. 0058-0059 of Lee). 
Claim 2, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Nam et al. (US 2019/0393444 A1), cited by Applicant in view of Sung and further in view of Kim et al. (“Kim”) (US 2020/0064968 A1).
Regarding claims 2 and 20, the combination of Nam and Sung does not specifically disclose at least one of the first sensing insulating layer and the second sensing insulating layer is disposed in the second region without being disposed in the first region.
In a similar field of endeavor of the display device, Kim discloses at least one of the first sensing insulating layer (230) and the second sensing insulating layer (250) is disposed in the second region (IS-AA) without being disposed in the first region (AH1) (fig. 5, para. 0104).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the sensing insulating layers as taught by Lim in the system of Nam and Sung in order effectively block the inflow of physical shock, static electricity, etc. from the periphery of the input sensing layer.
Regarding claim 23, the combination of Nam, Sung and Kim discloses the opaque metal conductive layer (FM-1) is disposed on the encapsulation layer (EC, fig. 6C of Nam);
wherein the opaque metal conductive layer (200) to be in the second region (AA) without being in the first region (OA, fig. 2A of Kim). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Won et al. (US 2020/0194714 A1) disclose a light-emitting element 130 comprises active area AA and the pad area PDA. The barrier area BA is disposed between the hole area HA and the emission area EA. The inner dam 108, a blocking element 118, at least one blocking recess 110, and a through-hole 190 are disposed in the barrier area BA (fig. 2, para. 0042-0044).
Jang et al. (US 2021/0193751 A1) discloses an organic light emitting display device includes a substrate having a display area divided to display an image and a non-display area around the display area. A camera disposition area may be provided within the display area. The organic light emitting display device may include an upper protective layer covering the camera disposition (fig. 7, para. 0011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693